Case 5:19-mj-03563 Document1 Filed on 12/21/19 in TXSD Page 1 of 1

AO 91 (Rev. 11/11} Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

 

United States of America )
ve. )
Alonso CARMEN-Baltazar ) Case No.
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 20, 2019 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United
States while an order of REMOVAL is outstanding was thereafter found in the United

States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the

Code, Sections 202 and 557) for the reapplication by the said Defendant for
the United States.

This criminal complaint is based on these facts:

Department of Homeland Security (March 1, 2003 and thereafter- Title 6, he States

mission into

On or about December 20, 2019 the defendant Alonso CARMEN-Baltazar was apprehended near Laredo, Texas. After a brief
interview it was determined that, Alonso CARMEN-Baltazar was an undocumented alien from Mexico and subsequently placed

under arrest. Further investigation revealed that Alonso CARMEN-Baltazar was previously REMOVED from the United
11/30/2019 at San Ysidro, Ca. There is no record that Alonso CARMEN-Baltazar has applied for or received permission
Attorney General.or the Secretary of Homeland Security to re-enter the United States after deportation.

[_]continued on the attached sheet. /S/Joshua Steele

States on
from the

 

Complainant's signature

Joshua Steele Border Patrol Agent

 

Printed name and Title
Sworn to before me and signed in my presence,

Date: December 23, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate

Judge

 

Printed naine and title

 
